DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Response to Amendment/Arguments
Applicant’s arguments, filed December 2, 2021, with respect to claims 1-15
have been fully considered and are persuasive in light of the amendments. The rejection of August 3, 2021 has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Reilly on March 18, 2022.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The Figure 1 drawing should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see pg. 7, lines 6-7 of the instant specification). See MPEP § 608.02(g) .  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination appears to teach, suggest or render obvious the invention of at least claim 1.
Claim 1 teaches a cylindrical lithium secondary comprising the elements therein. Notably, the claim requires a cylindrical can member formed of a first material and a shape memory alloy member positioned on and formed as part of the sidewall such that the shape memory alloy defines a portion of the outer surface area of the can member along the sidewall wherein at a predetermined temperature the shape memory alloy deforms differently than the first material so as to permanently rupture the sidewall by forming an opening to discharge internal gas. Choi et al. teaches a cylindrical lithium secondary battery comprising side safety vents positioned on the outer surface area of the sidewall (Fig. 2, #21) which release internal gas as pressure increase by deforming differently than a first material of the can member (Para. [0018]). However, there is no teaching of the side safety vent comprising a shape memory alloy that deforms at a predetermined temperature. However, Hong et al. teaches a lithium secondary battery comprising a vent hole containing a safety vent (Fig. 2, #148) which comprises a shape memory alloy (Para. [0037]) adapted to discharge internal gas at a predetermined temperature (Para. [0036]). However, the safety vent of Hong et al. temporarily contracts and opens a vent hole, and returns to its original shape and thus, does not teach a permanent rupture of the sidewall. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729